Citation Nr: 1043668	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  04-26 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from June 21, 1976 to July 20, 
1976.

This matter originally came to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In a February 2002 decision, the RO 
denied service connection for a back injury.  The Veteran filed a 
notice of disagreement in October 2002 and a statement of the 
case was issued in February 2003.  In May 2003, the RO received 
the Veteran's substantive appeal.  In a June 2003 letter, the 
Veteran was informed that the RO found that his Substantive 
Appeal was untimely filed.  The Veteran appealed this finding.  
In a May 2004 decision, the RO denied reopening a claim for 
service connection for a chronic low back disorder, which was 
appealed by the Veteran.

In October of 2004, the Veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the hearing 
is of record.

In a March 2006 decision, the Board found that the Veteran did 
not perfect an appeal of the RO decision in February 2002 denying 
service connection for a chronic low back disorder.  The Board 
also found that the Veteran had submitted new and material 
evidence to reopen a claim for service connection for a low back 
disorder, but denied the claim on the merits.

The Veteran duly appealed the portion of the Board's decision, 
which denied service connection for a chronic low back disorder, 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a May 2007 order, the Court granted a Joint Motion 
for Remand, vacated that portion of the Board's March 2006 
decision, and remanded the case for compliance with the terms of 
the joint motion.

In October 2007, the Board remanded this case for further 
evidentiary development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence in favor and against the claim for service 
connection for a low back disorder is evenly divided.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, thoracolumbar 
joint and disc disease was incurred in active service.  38 
U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a result of the Board's decision to grant service connection 
for thoracolumbar joint and disc disease, the Board finds that 
any failure on the part of VA to notify and/or develop the claim 
pursuant to the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010) 
(VCAA), cannot be considered prejudicial to the Veteran.  The 
Board will therefore proceed to a review of the claim on the 
merits.

"[I]n order to establish service connection or service-connected 
aggravation for a present disability the veteran must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  In addition, service connection may also be granted on 
the basis of a post-service initial diagnosis of a disease, where 
the physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  

When a veteran served 90 days or more during a period of war and 
arthritis or an organic disease of the nervous system becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of the disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran contends that his current low back disability is 
related to a back injury he experienced in service during basic 
training when he helped someone else carry a fellow service 
member from a physical training course.  

Service treatment records are silent as to any complaints or 
treatment for back problems, but service personnel records do 
reflect that the Veteran was discharged from service as a result 
of an unspecified medical condition.  The Veteran has also 
provided a letter from his mother, dated June 30, in which she 
asked that the Veteran let her know how his back was doing.

Private medical records dated within one year from the Veteran's 
separation from service (June 1977) include x-ray findings of 
Schmoral's nodes at T12-L1 that appeared old.  While these 
records reflect that the Veteran was currently being treated for 
a work-related injury, they also reflect the Veteran's report of 
problems from an old back injury that was related to service.  

Private records from November 1977 reflect that the Veteran was 
evaluated for back complaints associated with another work-
related incident.  The diagnoses included herniated lumbar disc 
for which the Veteran underwent hemilaminectomy in November 1977.  

Additional private medical records for the period of October 1982 
to June 1983 reflect that following another work-related back 
injury in October 1982, the Veteran underwent decompressive 
laminectomy for back pain and right-sided leg numbness in 
February 1983 and an anterior lumbar fusion in June 1983.  

Private magnetic resonance imaging (MRI) in November 2002 
revealed marked disc space narrowing and marginal osteophytes at 
L4-5 and L5-S1.  

An April 2004 private medical statement from Dr. Bartel reflects 
that the Veteran had a history of a back injury in service, and 
that he was discharged from the Army in 1977 because of this back 
injury.  Dr. Bartel further stated that the Veteran continued to 
have back pain and leg weakness, had undergone multiple back 
operations in an effort to correct this disability, and that 
based on reasonable medical probability, his back injury in 1976 
had led to his chronic back pain and continued disability.  

June 2004 lay statements from the Veteran's mother and friend 
reflect their recollection that the Veteran did not complain of 
any back problems before entering the service.  

VA examination in December 2008 revealed that the Veteran denied 
having any back problems at the time he entered service on or 
about June 21, 1976.  The Veteran noted how he and another 
recruit dragged an exhausted recruit from a physical training 
course.  Following the incident, the Veteran reported developing 
pain and muscle spasms in his back later in the day and at night.  
The next day, the Veteran went to the base hospital, and did so 
again the following day.  Ultimately, the Veteran was discharged 
because of his problem, and reported that he never completely 
recovered from his initial injury.  The examiner then noted the 
Veteran's post-service injuries to his back in 1977, for which he 
underwent a surgical procedure in November 1977, and in 1982, for 
which he underwent surgical procedures in February and June 1983.  

It was the December 2008 VA examiner's opinion that based on the 
Veteran's ability to do several types of labor following his 
discharge from service, and the fact that he sustained several 
injuries arising out of this labor, caused him to believe that it 
was much more likely that these incidents were the cause of his 
current low back pain.  

In October 2009, the December 2008 VA examiner was asked to 
specifically comment on the June 1977 private treatment records 
that documented the Veteran's evaluation for low back complaints 
within one year from his discharge from service.  The examiner 
noted that the records contained a summary that concluded that 
the Veteran had "no abnormalities neurologically and had 
exaggerated response and inappropriate response to examination in 
his back and lower extremities," and that these records did not 
lend any evidence that the Veteran's chronic low back pain had 
its onset during his brief period of time in the Army.  The 
examiner did not address the most significant findings contained 
within those records, namely, June 1977 x-ray findings of 
Schmoral's nodes at T12-L1 that were described as old.  

In an additional private medical statement, dated in August 2010, 
Dr. Bartel again noted the Veteran's history of a back injury 
during service, and that examination of the lumbar spine revealed 
both arthritis and disc disease.  It was his opinion that it was 
just as likely as not that the Veteran's current spine disability 
was related to his in-service injury, which produced his chronic 
back pain, limited mobility, and continued disability.  

The Board has considered the evidence relevant to this claim, and 
initially notes that VA and private treatment and examination 
records sufficiently confirm the existence of both arthritis and 
disc disease of the thoracolumbar spine.  

The record also contains two opinions based on adequately stated 
rationales, one in favor and one against the claim.  In this 
regard, the December 2008 VA examiner reviewed the Veteran's 
claims file and essentially concluded that based on the Veteran's 
ability to do several types of labor following his discharge from 
service, and the fact that he sustained several injuries arising 
out of this labor, it was much more likely that these incidents 
were the cause of his current low back pain.  As for the opinions 
of Dr. Bartel, he has essentially concluded that the Veteran's 
lumbar joint and disc disease likely had its onset during service 
as a result of the chronic back pain the Veteran has experienced 
since his original in-service injury, and his continuing limited 
mobility and disability.  

Accordingly, because the evidence reflects June 1977 positive x-
ray and other findings in the area of T12-L1 that appeared old in 
nature, and there is satisfactory evidence of thoracolumbar joint 
and disc disease, with one opinion with a clearly expressed 
rationale in favor of service connection and one concluding that 
such a link is unlikely, the Board will give the Veteran the 
benefit of the doubt, and find that the Veteran's thoracolumbar 
joint and disc disease is of service origin.  Accordingly, the 
Board finds that the evidence supports entitlement to service 
connection for thoracolumbar joint and disc disease.


ORDER

Service connection for thoracolumbar disc and joint disease is 
granted.



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


